  Case 1:16-cv-00153-WCB Document 487 Filed 12/20/19 Page 1 of 1 PageID #: 17790




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


TC TECHNOLOGY LLC,                            §
                                              §
     Plaintiff,                               §
                                              §
     v.                                       §
                                                         Civil Action No. 16-153-WCB
                                              §
SPRINT CORPORATION and SPRINT                 §
SPECTRUM, L.P.,                               §
                                              §
     Defendants.                              §

                                           ORDER

       A final pretrial conference will be conducted in this case at 10:00 a.m. on July 31, 2020, at the

National Courts Building, 717 Madison Place, NW, Washington, DC, in courtroom 402.

       The trial will start at 9:00 a.m. on August 24, 2020, at the J. Caleb Boggs Federal Building, 844

North King St., Wilmington, DE, in courtroom 4B.

       IT IS SO ORDERED.

       SIGNED this 20th day of December, 2019.




                                              ______________________________
                                              WILLIAM C. BRYSON
                                              UNITED STATES CIRCUIT JUDGE
